ORDER DENYING PETITION FOR REVIEW
A Petition to Review a Denial of Custody Petition was timely filed by Joanne Todd, pro se.
The Court’s Order denied custody of the minor children to Joanne Todd, and was filed April 29, 2015, Honorable Marvin Youpee, Jr. presiding.
After review of the file, the reports and Order herein, we conclude that the Order Denying Custody to Joanne Todd was made in the best interests of the minor children. We find no factual or legal basis for further review.
The jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but we *20shall not set aside factual determinations supported by substantial evidence, Title II CCOJ, Chapter 2, Sec. 202.
We therefore ORDER AS FOLLOWS:
The Appeal is denied and the Judgment of the Tribal Court affirmed.